Citation Nr: 0002254	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


1.  Validity of a direct VA loan indebtedness. 

2.  Entitlement to a retroactive release of liability for the 
direct VA loan indebtedness.  

3.  Waiver of recovery of the direct VA loan indebtedness.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 decision of the Department 
of Veterans Affairs (VA), Committee on Waivers and 
Compromises at the Houston, Texas, Regional Office (RO) that 
had denied the veteran's request for a waiver of his direct 
VA loan deficiency indebtedness that had been established 
against him in the amount of $35,034.46, plus accrued 
interest.  

The Board notes that although it appears the veteran is being 
represented in this case by an attorney, there is no copy of 
a power of attorney of record, and there is no indication the 
veteran and his attorney were advised this matter was being 
forwarded to the Board for appellate consideration.  


REMAND

A review of the record indicates that in July 1986, the 
veteran purchased a home in Sugarland, Texas, from VA that 
was financed by a loan in the amount of $87,100.00 obtained 
directly from VA.  The Board notes that the record before it 
contains only the first page of what appears to be the Deed 
of Trust that was presumably used to secure the repayment of 
the direct VA loan indebtedness, and does not contain a copy 
of a promissory note or a similar document executed by the 
veteran in 1986 when he first incurred the indebtedness to VA 
in the acquisition of the subject property.

The veteran asserts that he had to sell the property in 
January 1987 because he lost his job and was forced to move 
to another city.  Documents of record provided by the veteran 
reflect that the subject property was transferred by him to a 
third party in January 1987 for the purchase price of 
$92,555.67, and that the transfer was effected by a Warranty 
Deed in which the transferees assumed the obligation of the 
veteran to the VA under the terms of the loan that the 
veteran had obtained to purchase the subject property in 
1986. 

The record reflects further that the initial uncured default 
on the direct VA loan occurred on April 1, 1988, and that the 
veteran's transferees were in title to the subject property 
used as security for the loan at that time.  It is noted that 
foreclosure of the subject property was completed in June 
1989, and that the subject direct VA loan indebtedness was 
thereafter established against the veteran in the amount of 
$35,034.46, plus accrued interest, the deficiency resulting 
from the foreclosure auction.  

In February 1996, the veteran requested waiver of this 
indebtedness.  In March 1998, the veteran and his attorney 
indicated they had submitted a response in December 1997 to 
the September 9, 1997, Statement of the Case, yet that 
response is not in the record before the Board.  The Board 
points out that the record currently before it consists of 
two file folders, one of which is the claims folder, and the 
other is a VA loan file, as that is what is indicated was to 
be sent to the Board on the VA Form 8, Certification of 
Appeal.  As a proper decision of the Board requires review 
and consideration of all evidence and material of record, 
efforts should be made to ascertain that all VA records 
regarding this veteran are forwarded to the Board for 
consideration, including the documentation that was generated 
at the time that the veteran was given the direct VA loan in 
the purchase of the subject property.  

In addition to his request for a waiver, the veteran also 
contests the validity of this debt.  He contends VA and the 
lender who serviced the direct VA loan failed to provide him 
with notice that the foreclosure of the loan secured by the 
subject property was in progress.  He points out that he had 
provided a new mailing address when he sold the property, but 
that VA mailed his notice of the foreclosure proceedings to 
the subject property address instead, and made no further 
effort to contact him.  According to the veteran, this lack 
of notice rendered it impossible for him to cure the default 
and, therefore, he should not now be held responsible for the 
loan indebtedness.  There is no indication in the two folders 
before the Board that the RO has addressed that contention, 
or adjudicated the issue of the validity of the debt based 
upon a failure to accord the veteran adequate notice and due 
process in the foreclosure of the direct VA loan.  

Secondly, the veteran asserts he should have been released 
from liability at the time of the 1987 sale in accordance 
with 38 U.S.C.A. § 3713(a), and in the alternative, he has 
requested consideration of a retroactive release of liability 
as provided under 38 U.S.C.A. § 3713(b).  As indicated, a 
copy of a recorded Warranty Deed dated in January 1987 is of 
record, and reflects that the grantees of the deed (the 
purchasers of the property) promised to pay all principal and 
interest now remaining unpaid on the promissory note executed 
in July 1986 by the veteran, made payable to VA.  In that 
regard, the veteran argues in a letter dated in May 1996 that 
at the time he sold the property in 1987 the loan was 
current, the purchasers assumed the outstanding loan 
indebtedness and all obligations of the veteran under the 
promissory note, and the purchasers were gainfully employed.  
There is no indication that the RO has addressed whether the 
veteran had been accorded a release of liability at the time 
that he resold the subject property, or whether he may be 
entitled to a retroactive release of liability at this time.  

Thirdly, the materials before the Board include documentation 
showing that following the foreclosure of the subject 
property in June 1989, the VA was able to resell that 
property in November 1989.  In an attempt to explain to the 
veteran how his direct VA loan deficiency indebtedness was 
computed, a letter from the RO dated in June 1992 explained 
that the principal amount of the loan at foreclosure in June 
1989 was $87,699.12, the unpaid interest was $10,387.22, the 
liquidation expenses were $225, late charges were $317.12, 
and the total indebtedness was $98,628.46.  The letter noted 
that since the proceeds of the sale were reportedly $63,010, 
a deficiency resulted in the amount of $35,618.46, and this 
deficiency became the veteran's indebtedness to VA.  

It is noted, however, that documents reflect that when the 
property was resold by VA in November 1989, the resale price 
was $87,516.  Under certain circumstances, a net gain by VA 
in the resale of the property acquired through foreclosure 
may be used to offset a debtor's direct loan deficiency 
indebtedness.  There is nothing in the record before the 
Board, however, indicating that VA's November 1989 resale of 
the subject property has been taken into account in the 
determination of the amount of the veteran's deficiency 
indebtedness. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Accordingly, these challenges to the 
validity of this debt, including the validity of the amount 
of the debt, and the request for a retroactive release of 
liability, must be fully addressed before a determination on 
the veteran's request for waiver of recovery can be made.  

Based on the foregoing, it appears the record before the 
Board is not complete, and additional action is required by 
the RO before the Board can complete it's review of this 
matter.  Accordingly, this matter is hereby REMANDED for the 
following action:  

1.  The RO should ascertain that all 
materials regarding this claim are 
associated with the record, including all 
relevent loan folders and all available 
documents relative to the conveyance of 
the subject property to the veteran in 
1986 and from the veteran in 1987, as 
well as the purported substantive appeal 
submitted in December 1997.  

2.  The RO should ascertain whether the 
veteran is represented in this matter, 
and should document in the record the 
actions taken in that regard and the 
results thereof. 

3.  The appropriate personnel at the RO 
should review the file and prepare a 
report that details any and all attempts 
which were made by VA and the lender 
servicing the loan to notify the veteran 
of the loan default and foreclosure 
proceedings.  See VBA Circular 20-86-14 
and paragraph 2.23 of the VBA Manual 26-
3.  Subsidiary reports should be obtained 
from the the parties conducting the 
foreclosure, and other appropriate 
parties, as necessary.

4.  After the report has been completed 
and added to the record, the case should 
be referred to the District Counsel for 
an opinion and detailed explanation as to 
whether the VA has an enforceable claim 
against the veteran to collect the debt.  
The attention of the District Counsel is 
invited to the opinion of VA General 
Counsel, O.G.C. Precedent Opinion 15-94, 
June 23, 1994; to VBA Circular 20-86- 14; 
to the General Counsel Letter 02-86-14; 
to the opinions of the Federal Appeals 
Court in United States v. Whitney, 602 F. 
Supp. 722 (W.D.N.Y. 1985), Vail v. 
Derwinski, 946 F.2d 589 (8th Cir. 1991), 
op. modified and reh'g denied, 956 F.2d 
812 (8th Cir. 1992), United States v. 
Murdock, 627 F. Supp. 272 (N.D. Ind. 
1985), and Schaper, and the authorities 
cited in these documents.  

5.  The RO should contact the veteran and 
ask him to provide any additional 
information he has concerning the 
creditworthiness of the individuals to 
whom he sold the property in 1987.  The 
RO should make a determination as to the 
retroactive release of liability for the 
loan under the provisions of 38 U.S.C.A. 
§ 3713 and 38 C.F.R. § 36.4323.  

6.  The RO should review all documents 
relevant to the amount of the loan 
indebtedness.  It should be determined 
whether VA recouped any of the 
indebtedness in the November 1989 resale 
of the subject property, and, if so, 
whether the veteran's indebtedness was or 
should be adjusted.  The provisions of 
VBA Manual M26-4, paragraphs 3.14, 3.17 
and 3.18 should be considered, as well as 
any other applicable source of guidance.  
A copy of this accounting should be 
associated with the claims folder.  

6.  If, following completion of the 
development requested above, the RO 
should adjudicate the issue of the 
validity of the debt, the validity of the 
amount of the debt, and the issue of 
retroactive release of liability.  If it 
is concluded VA has a legally enforceable 
claim against the veteran to collect the 
debt, and the retroactive release of 
liability is denied, the veteran's 
request for waiver should again be 
reviewed by the Committee on Waivers and 
Compromises (Committee).  If the benefit 
sought continues to be denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
addressing the issues of the validity of 
the debt, the amount of the debt, the 
question of waiver, and, if a timely 
notice of disagreement is submitted, the 
request for a retroactive release of 
liability.  

If the claims remain denied, the matter should be returned to 
the Board for review after providing the appropriate notices 
to him and to his representative, if any.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











